Silverman, J. (concurring in result).
I do not believe that the Trial Justice abused his discretion in any way. He even did some research for counsel, calling to counsel’s attention the relevant statute. But, as I have a disquieting feeling that an innocent man may have been convicted here, I concur in the result.
Murphy, P. J., Evans and Markewich, JJ., concur with Fein, J.; Silverman, J., concurs in the result in an opinion.
Judgment, Supreme Court, Bronx County, rendered on April 26, 1976, unanimously reversed as a matter of discretion in the interest of justice and a new trial granted. (CPL 470.15, subd 3, par [c]; subd 6, par [a].)